Citation Nr: 1535453	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial carcinoid tumor, status-post right lower lobectomy, to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently maintained at the St. Petersburg, Florida RO.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's October 2012 substantive appeal, he requested a Travel Board hearing before a Veterans Law Judge (VLJ).  The RO scheduled the Veteran for the requested hearing on July 14, 2015.  

On June 9, 2015, prior to the hearing, the Veteran contacted the RO to inform them that he would be out of town on July 14, 2015.  He requested that his hearing be rescheduled.  It does not appear that the RO rescheduled the Veteran's hearing.  Further, the Veteran's representative indicated again in the July 2015 Informal Hearing Presentation that the Veteran still wished to have a hearing before a VLJ.  

Inasmuch as Travel Board and videoconference hearings are scheduled by the RO, this case must be returned to the St. Petersburg RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for the desired Travel Board or videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




